Wabnbb, Chief Justice.
When this case was called on the docket for a hearing, the defendant in error 'made a motion to dismiss it, on the ground that the suit was commenced in the court below by the plaintiff therein against the Southwestern Railroad Company, and that the verdict was rendered against said company, of which it did not complain, but that the Central Railroad and Banking Company of Georgia, though not a party to .said suit, had made a motion for a neAv trial in said case, which the court overruled, and the defendant, to-wit, the Central Railroad and Banking Company of Georgia, excepted thereto, it having no right to except or complain of a verdict and judgment which had been rendered against the Southwestern Railroad Company, and of which the latter company did not complain.
1. It appeal’s, from an inspection of the record, that the suit of the plaintiff was against the Southwestern Railroad Company, and that process therein was served upon its president. The motion for a new trial is thus stated in the record: “John J. Craig vs. The Central Railroad and Banking Company of Georgia! Case, and verdict for plaintiff, in Bibb superior court. October term, 1877. And now comes the defendant, and. moves the court to set aside the verdict in the above case and to grant a new trial, on the following grounds,” etc. The 4251st section of the Code declares, that “ either pa/rty in any civil cause in the superior courts of this state, may except to any sentence, judgment, or decision, or decree of such court. Such bill of exceptions shall specify plainly the decision complained of, and the alleged error, and shall be signed by the party, or his attorney, or solicitor.” The Southwestern Railroad. Company was the party to the cause in Avhich the verdict and judgment was rendered in favor of the plaintiff, and it had the right, under the statute, to have excepted to the same, but did not do so. The Central Railroad and Banking Company, of Georgia, not being a party to the cause in which the *187plaintiff obtained his verdict, had'no legal right to intervene and make a motion to the court to have that verdict set aside and a new trial granted, so far as is disclosed by the record, the more especially as .the party defendant in the cause in which the verdict was rendered, does not complain of it.
2. There being nothing in the record going to show that the Southwestern Eailroad Company, the party defendant in the cause, was dissatisfied with the verdict rendered against it, or that it desired to have the same set aside, there is, therefore, nothing in the record by which the bill of exceptions can be amended, so as to substitute that company for the Central Eailroad and Banking Company, the party complaining in' the bill of exceptions.
Let the writ of error be dismissed.